Name: 2013/312/EU: European Council Decision of 28Ã June 2013 establishing the composition of the European Parliament
 Type: Decision
 Subject Matter: parliament;  EU institutions and European civil service
 Date Published: 2013-06-29

 29.6.2013 EN Official Journal of the European Union L 181/57 EUROPEAN COUNCIL DECISION of 28 June 2013 establishing the composition of the European Parliament (2013/312/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 14(2) thereof, Having regard to Article 2(3) of Protocol 36 on transitional provisions, Having regard to the initiative of the European Parliament (1), Having regard to the consent of the European Parliament (2), Whereas: (1) Article 2(1) and (2) of Protocol 36 on transitional provisions will expire at the end of the 2009-2014 parliamentary term. (2) Article 19(1) of the Act concerning the conditions of accession of the Republic of Croatia and the adjustments to the Treaty on European Union, the Treaty on the Functioning of the European Union and the Treaty establishing the European Atomic Energy Community will expire at the end of the 2009-2014 parliamentary term. (3) It is necessary to comply without delay with the provisions of Article 2(3) of Protocol 36 and therefore to adopt the decision provided for in the second subparagraph of Article 14(2) of the Treaty on European Union, in order to enable Member States to enact in good time the necessary domestic measures for organising the elections to the European Parliament for the 2014-2019 parliamentary term. (4) The first subparagraph of Article 14(2) of the Treaty on European Union lays down the criteria for the composition of the European Parliament, namely that representatives of the Unions citizens are not to exceed 750 in number, plus the President, that representation is to be degressively proportional, with a minimum threshold of six members per Member State, and that no Member State is to be allocated more than 96 seats. (5) Article 10 of the Treaty on European Union provides, inter alia, that the functioning of the Union shall be founded on representative democracy with citizens being directly represented at Union level in the European Parliament and Member States being represented by their governments, themselves being democratically accountable to their national Parliaments or citizens, in the Council. Article 14(2) of the Treaty on European Union on the composition of the European Parliament therefore applies within the context of the wider institutional arrangements set out in the Treaties, which also include the provisions on decision making in the Council, HAS ADOPTED THIS DECISION: Article 1 In the application of the principle of degressive proportionality provided for in the first subparagraph of Article 14(2) of the Treaty on European Union, the following principles shall apply:  the allocation of seats in the European Parliament shall fully utilise the minimum and maximum numbers set by the Treaty on European Union in order to reflect as closely as possible the sizes of the respective populations of Member States,  the ratio between the population and the number of seats of each Member State before rounding to whole numbers shall vary in relation to their respective populations in such a way that each Member of the European Parliament from a more populous Member State represents more citizens than each Member from a less populous Member State and, conversely, that the larger the population of a Member State, the greater its entitlement to a large number of seats. Article 2 The total population of the Member States shall be calculated by the Commission (Eurostat) on the basis of data provided by the Member States, in accordance with a method established by means of a regulation of the European Parliament and of the Council. Article 3 Pursuant to Article 1, the number of representatives in the European Parliament elected in each Member State is hereby set as follows for the 2014-2019 parliamentary term: Belgium 21 Bulgaria 17 Czech Republic 21 Denmark 13 Germany 96 Estonia 6 Ireland 11 Greece 21 Spain 54 France 74 Croatia 11 Italy 73 Cyprus 6 Latvia 8 Lithuania 11 Luxembourg 6 Hungary 21 Malta 6 Netherlands 26 Austria 18 Poland 51 Portugal 21 Romania 32 Slovenia 8 Slovakia 13 Finland 13 Sweden 20 United Kingdom 73 Article 4 This Decision shall be revised sufficiently far in advance of the beginning of the 2019-2024 parliamentary term on the basis of an initiative of the European Parliament presented before the end of 2016 with the aim of establishing a system which in future will make it possible, before each fresh election to the European Parliament, to allocate the seats between Member States in an objective, fair, durable and transparent way, translating the principle of degressive proportionality as laid down in Article 1, taking account of any change in their number and demographic trends in their population, as duly ascertained thus respecting the overall balance of the institutional system as laid down in the Treaties. Article 5 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 June 2013. For the European Council The President H. VAN ROMPUY (1) Initiative adopted on 13 March 2013 (not yet published in the Official Journal). (2) Consent of 12 June 2013 (not yet published in the Official Journal).